IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-40808
                         Conference Calendar



CURTIS RAY CARRICO,

                                          Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                          Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 6:99-CV-656
                         --------------------
                            April 11, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Curtis Carrico, Texas prisoner number 778668, appeals the

district court’s denial of his 28 U.S.C. § 2254 petition.

Carrico argues that evidence pertaining to his prior arrests and

convictions and to threats that he allegedly made to a police

officer was introduced at trial in violation of state evidentiary

laws.    This state-law issue is not cognizable in this 28 U.S.C.

§ 2254 petition.    See Bridge v. Lynaugh, 838 F.2d 770 (5th Cir.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40808
                                -2-

1988).   Because Carrico argues an issue that is not cognizable in

this proceeding, he has not shown that he is entitled to relief.

     Carrico argues other issues in his briefs.   Because a

certificate of appealability was not granted on these issues, we

will not consider them.   See Lackey v. Johnson, 116 F.3d 149,

151-52 (5th Cir. 1997).   All of Carrico’s outstanding motions are

DENIED, and the judgment of the district court is AFFIRMED.